              Case 1:19-cr-00184 Document 6 Filed 12/18/19 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                              :
                                                      :
                                                      :
              v.                                      :       MAG. NO. 19-184 (RMM)
                                                      :
MARCUS FENWICK,                                       :
                                                      :
                   Defendant.                         :

   GOVERNMENT=S MEMORANDUM IN SUPPORT OF PRE-TRIAL DETENTION

        The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, respectfully submits this memorandum in support of its oral motion that

the defendant be detained pending trial pursuant to 18 U.S.C. § 3142 (f)(2)(A) and 18 U.S.C. §

3142 (d)(1)(A)(ii) of the federal bail statute. The government requests that the following points

and authorities, as well as any other facts, arguments and authorities presented at the detention

hearing, be considered in the Court’s determination regarding pre-trial detention.

                                     I. Procedural History

        At the initial appearance on December 17, 2019, the government orally moved for

detention pending trial pursuant to the above-referenced provisions of the federal bail statute,

which was granted by the Court. The Court set a detention hearing for Thursday, December 19,

2019.

                              II. Legal Authority and Argument

        As a preliminary matter, the “rules concerning the admissibility of evidence in criminal

trials do not apply to the presentation and consideration of information at the [detention] hearing.”

18 U.S.C. § 3142(f). The parties may proceed by way of proffer and hearsay is permitted. Id.;
              Case 1:19-cr-00184 Document 6 Filed 12/18/19 Page 2 of 5



United States v. Smith, 79 F.3d 1208, 1210 (D.C. Cir. 1996). Moreover, the government is not

required to “spell out in precise detail how the government will prove its case at trial, nor specify

exactly what sources it will use.” United States v. Martir, 782 F.2d 1141, 1145 (2d Cir. 1986);

United States v. Williams, 798 F. Supp. 34, 36 (D.D.C. 1992). A pretrial detention hearing should

not be used as a discovery device and cross-examination should be limited to the disputed issues,

since the detention hearing is not to be turned into a mini-trial and is not to be used as a subterfuge

to obtain discovery. Smith, 79 F.3d at 1210, see also Williams, 798 F. Supp. at 36.

       There are four factors under Section 3142(g) that the Court should analyze in determining

whether to detain the defendant pending trial: (1) the nature and circumstances of the offense

charged; (2) the weight of the evidence against the defendant; (3) his history and characteristics;

and (4) the nature and seriousness of the danger to any person or the community that would be

posed by his release. See 18 U.S.C. ' 3142(g). A review and understanding of the facts and

circumstances in this case causes the government to ask the Court to conclude that there is no

condition or combination of conditions that would assure the appearance of the defendant as

required or the safety of the community. Therefore, the defendant should be detained. See 18

U.S.C. ' 3142(e)(1).

       A.      Nature and Circumstances of the Offenses Charged

       On January 28, 2016, the defendant pled guilty and was convicted of Conspiracy to

Distribute and Possess With Intent to Distribute 100 Grams or More Phencyclidine (PCP) in Case

No. 15 CR 25. On April 22, 2016, the defendant was sentenced by U.S. District Judge Friedman

to sixty (60) months of imprisonment, followed by five (5) years of supervised release. The

defendant was allowed to complete the end portion of his sentence at Hope Village residential


                                                  2
              Case 1:19-cr-00184 Document 6 Filed 12/18/19 Page 3 of 5



reentry center.

       On January 17, 2019, the defendant started his halfway house placement at Hope Village

Residential Reentry Center. Thereafter, on May 12, 2019, the defendant was observed coming

from an unauthorized area of the facility and was subjected to an administrative search. During

the search, the defendant was directed to empty his pockets at which time the defendant removed

a zip lock bag containing a green leafy substance and placed it on the desk. When a staff member

attempted to remove the bag from the desk, the defendant grabbed the bag and indicated that he

was leaving. The defendant then proceeded to walk out of the halfway house. He never returned.

As a result, the defendant was placed on escape status and dropped from the official count for the

facility. Upon information and belief, the defendant surrendered to the United States Marshals

on Tuesday, December 17, 2019.

       As set forth fully above, the first factor, the nature and circumstances of the offense

charged, clearly weighs in favor of detention. Here, a grand jury found probable cause to believe

that the defendant escaped from the custody of the Bureau of Prisons. The nature of this offense

weighs heavily in favor of detention.

       B.         Weight of the Evidence Against the Defendant

       The evidence against the defendant is quite strong. As set forth above, the defendant

knowingly and willingly absconded from the residential reentry center, in violation of the terms of

his furlough. The defendant knew about the rules and requirements related to his furlough to and

residency at the residential reentry center because he signed documentation agreeing to the

placement and memorializing his understanding on the Furlough Application – Approval and

Record. The defendant also signed the required Conditions of Furlough form.


                                                3
                 Case 1:19-cr-00184 Document 6 Filed 12/18/19 Page 4 of 5



       C.         The Defendant’s History and Characteristics

       The third factor, the history and characteristics of the person, similarly weigh in favor of

the detention. The defendant’s criminal history includes the following prior convictions:

                 Conspiracy to Distribute and Possess With Intent to Distribute 100 Grams or More
                  Phencyclidine (PCP) (Washington, D.C., 2016)

       The government further directs the Court’s attention to additional information contained

on page 4 of the defendant’s Pretrial Services Agency report, which is relevant to the Court’s bond

analysis in this matter. The government submits that the defendant should not be released.

       D.         Danger to the Community

       The fourth factor, the nature and seriousness of the danger to any person or the community

posed by the defendant’s release, also weighs in favor of detention. Though the charged offense

here is Escape from Custody, the government notes that at the time of his arrest, the defendant was

under order of the court to complete a sentence in relation to a very serious Controlled Substance

Act offense. Given the defendant’s contacts with the criminal justice system and the considerable

length of time that the defendant was in abscondence, the defendant should be held without bond

pending trial.

       E.         There is No Condition or Combination of Conditions that Would Ensure the
                  Defendant’s Appearance or Compliance with Court-Ordered Release
                  Conditions

       The defendant’s criminal history and instant arrest warrant pre-trial detention. The

government’s evidence strongly supports the argument that the defendant will continually

circumvent the Court’s efforts to reasonably control his behavior through conditions of release and

keep the community safe.

                                          III. Conclusion

                                                  4
              Case 1:19-cr-00184 Document 6 Filed 12/18/19 Page 5 of 5



        The government respectfully requests that the Court issue an Order granting its motion that

the defendant be held without bond pending trial.

                                                     Respectfully submitted,



                                                     JESSIE K. LIU
                                                     UNITED STATES ATTORNEY
                                                     D.C. Bar No. 472-845

                                             By:             /s/
                                                     LISA NICOLE WALTERS
                                                     D.C. Bar No. 974-492
                                                     Assistant United States Attorneys
                                                     555 Fourth Street, N.W., Fourth Floor
                                                     Washington, D.C. 20530
                                                     Telephone: (202) 252-7499
                                                     E-mail: Lisa.Walters@usdoj.gov


                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that I caused a copy of this pleading to be served upon defense
counsel, Jose German via the Electronic Case Filing (ECF) system, this 18th day of December,
2019.

                                                          /s/
                                                     Lisa N. Walters
                                                     Assistant United States Attorney




                                                 5
